DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 20 recites claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations meet the following three-prong test and will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim 20 recites claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are 
Claim Objections
Claims 12-19 are objected to because of the following informalities:  Claims 12-19 are directed towards a method but depend from claim 11 which is directed towards a deep learning system. Examiner recommends amending the claims to be directed towards a deep learning system.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means for receiving at least one query from a use device; means for determining a context for said at least one query; means for selecting at least one deep learning network (DLN) of a plurality of DLNs to process said at least one query, wherein said selecting is based at least on matching said context to said at least one DLN; means for sending said at least one query and said context to said at least one DLN; means for receiving at least one response to said at least one query from said at least one DLN; and means for sending said at least one response to said user device.” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, ([0031-0035]) only repeats the claim language, and does not disclose the algorithm( (See MPEP 2181(II)(B)). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (US 2015/0293976) in view of Faybishenko et al (US 2003/0158839).
Regarding claim 1, Guo teaches:
A method for responding to a query, the method implemented on at least one computing device and comprising: receiving at least one query from a user device ([0030] A search engine 112 may use the model 106, among other components of a ranking framework (described below), to select and rank documents based on an input query, in conjunction with a context which describes the circumstance in which the query was submitted); determining a context for said at least one query([0030] A search engine 112 may use the model 106, among other components of a ranking framework (described below), to select and rank documents based on an input query, in conjunction with a context which describes the circumstance in which the query was submitted); selecting at least one deep learning network (DLN) to process said at least one query, ([0116] In block 1104, the ranking framework 120 receives a query, corresponding to query information. In block 1106, the ranking framework 120 identifies context information associated with the query. The context information describes a context in which the query has been submitted); sending at least a representation of said at least one query and said context to said at least one DLN ([0116] -  In block 1110, the ranking framework 120 receives document information associated with a candidate document to be considered; or, more specifically, the document information describes a particular component or aspect of the document, such as its title. The ranking framework 120 then transforms the document information into a document concept vector in the semantic space, using the deep learning model 106); receiving at least one response to said at least one query from said at least one DLN; and sending said at least one response to said user device.
Guo does not explicitly teach of a plurality of DLNs and wherein said selecting is based at least on matching said context to said at least one DLN.
Faybishenko teaches a plurality of DLNs ([0048] - [0048] FIG. 1 illustrates a network that utilizes the distributed information discovery platform according to one embodiment. The distributed information discovery platform may be applied to create a distributed information discovery network having three main types of participants: providers 120, consumers 140, and hubs 100) and wherein said selecting is based at least on matching said context to said at least one DLN ([0052] A provider 120 may be defined as anything that responds to requests (queries) in the network. A provider 120 may be, for example, a peer in a peer-to-peer network or a Web server such as cnn.com. The distributed information discovery platform allows information providers 120 to publish a description of queries that they are willing to answer. In one embodiment, each provider 120 may register a description of itself on the distributed information discovery network).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings Guo to include a plurality of DLNs and wherein said selecting is based at least on matching said context to said at least one DLN as taught by Faybishenko. It would be advantageous since the combination will allow for multiple DLN entities to respond to contextually relevant queries, allowing for higher relevance of query results as taught by Guo ([0030], [0072-0073])
Regarding claim 2, Guo teaches wherein said at least one query includes at least one multimedia content element (MMCE) ([0032]), and the method further comprises: using at least one identifier associated with said at least one MMCE to search a deep content classification system for at least one concept associated with said at least one MMCE ([0032-0033] and [0048] Like the context, a document may include different parts, such as the title of the document, the body of the document, the keywords associated with the document, and so on. Although not explicitly shown in FIG. 2, different transformation modules can operate on different respective document parts to produce different document-related concept vectors); and determining said context according to metadata associated with said at least one concept ([0041] - [0041] A context identification module 118 extracts context information associated with the context in which the query was submitted. The context identification module 118 can perform this task in different ways for different respective types of context information).
Regarding claim 3, Guo teaches wherein: said at least one identifier is at least one signature derived from said at least one MMCE ([0053] FIG. 3 is a high-level depiction of a portion of a semantic space 302, having any number of dimensions. The space 302 shows a context concept vector y.sub.C 304 and at least two document concept vectors (y.sub.docA and y.sub.docB), corresponding to two respective documents under consideration (documents A and B)); and said concept is a collection of associated signatures and metadata ([0048] - [0048] Like the context, a document may include different parts, such as the title of the document, the body of the document, the keywords associated with the document, and so on. Although not explicitly shown in FIG. 2, different transformation modules can operate on different respective document parts to produce different document-related concept vectors).
Regarding claim 4, Guo teaches wherein said at least one identifier is metadata associated with said MMCE ([0041] and [0048]).
Regarding claim 5, Guo teaches wherein said at least one query includes at least text, and the method further comprises: using said at least text to search a deep content classification system for at least one concept associated with said at least text ([0034-0035] Alternatively, or in addition, the context information may describe any demographic characteristic of the user who has submitted the query. For example, the context information may describe the age, gender, educational level, profession, interests, etc. of the user); and determining said context according to metadata associated with said at least one concept ([0053-0055] - [0053] FIG. 3 is a high-level depiction of a portion of a semantic space 302, having any number of dimensions. The space 302 shows a context concept vector y.sub.C 304 and at least two document concept vectors (y.sub.docA and y.sub.docB), corresponding to two respective documents under consideration (documents A and B)).
Regarding claim 6, Guo does not explicitly teach tracking a processing load for each of said DLNs, wherein said selecting is further based on said processing load.
([0158-0159] In some embodiments, in addition to collating the responses from the providers, the router may also pass through HTTP cookies (cookies may be retrieved from and set on a URLConnection class via a get/setHeader method, so this may be transport-independent, since other network-transport implementations of the URLConnection interface may be used). When passing a cookie from a provider to the client, the router may encode them as "unique_provider_id=base64encoding_of real_cookie", for example, so that it may later match cookies with provider IDs when the user does another search).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings Guo to include tracking a processing load for each of said DLNs, wherein said selecting is further based on said processing load as taught by Faybishenko. It would be advantageous since the combination will allow for multiple DLN entities to respond to contextually relevant queries, allowing for higher relevance of query results as taught by Guo ([0030], [0072-0073]).

Regarding claim 7, Guo does not explicitly teach wherein said at least one DLN is at least two DLNs.
Faybishenko teaches wherein said at least one DLN is at least two DLNs (0051-0052).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings Guo to include wherein said at least one DLN is at least two DLNs as taught by Faybishenko. It would be advantageous since the combination will allow for multiple DLN entities to respond to ([0030], [0072-0073]).
Regarding claim 8, Guo does not explicitly teach wherein said receiving at least one response comprises: receiving said at least one response from each of said at least two DLNs; and combining said at least one response from each of said at least two DLNs into a combined response, wherein said sending said at least one response comprises sending said combined response to said user device.
Faybishenko teaches wherein said receiving at least one response comprises: receiving said at least one response from each of said at least two DLNs ([0071-0072] - An architecture for the distributed information discovery platform is shown in FIG. 2, according to one embodiment. In one embodiment, a consumer 140 may provide users an access point to a distributed information discovery network. A consumer such as consumer 140A may include a consumer query request protocol interface 142); and combining said at least one response from each of said at least two DLNs into a combined response, wherein said sending said at least one response comprises sending said combined response to said user device ([0091] In one embodiment, the hub 100 may collate the responses received from one or more providers 120 prior to sending them to the consumer 140. In this embodiment, consumers 120 are not required to listen for asynchronous responses. Collation may also provide security benefits).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings Guo to include wherein said receiving at least one response comprises: receiving said at least one response from each of said at least two DLNs; and combining said at least one response from each of said at least two DLNs into a combined response, wherein said sending said at least one response ([0030], [0072-0073]).
Regarding claim 9, Guo does explicitly teach wherein said receiving at least one response comprises: receiving a first response from one of said at least two DLNs; sending at least said first response as part of said at least one query to another DLN from said at least two DLNs; and receiving a second response from said another DLN, wherein said sending said at least one response comprises sending said second response to said user device.
Faybishenko teaches wherein said receiving at least one response comprises: receiving a first response from one of said at least two DLNs ([0090] After determining the one or more providers 120 to receive the query, resolver 102 may provide a list of the selected one or more providers 120 to router 104. Router 104 may then send the query to each of the selected one or more providers 120. Once an information provider 120 receives the query, it composes a response and sends it back to the router 104 of hub 100); sending at least said first response as part of said at least one query to another DLN from said at least two DLNs ([0099] - In another embodiment, the provider proxy 114 may perform translation of queries formatted according to the query routing protocol to specific search engine formats for a provider 120, and may also perform translation of responses formatted according to the specific search engine formats into responses formatted according to the query routing protocol); and receiving a second response from said another DLN, wherein said sending said at least one response comprises sending said second response to said user device ([0117] The provider may compose a response (containing the results of the query) and send it back to the hub as indicated at 308. In one embodiment, the query response may be translated from the protocol used by the provider to the query routing protocol by a query routing protocol interface or adapter of the provider before sending the response to the hub. In one embodiment, the response may be received on the hub by the router. The hub may receive one or more responses from each provider that was sent the query at 304).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings Guo to include wherein said receiving at least one response comprises: receiving a first response from one of said at least two DLNs; sending at least said first response as part of said at least one query to another DLN from said at least two DLNs; and receiving a second response from said another DLN, wherein said sending said at least one response comprises sending said second response to said user device as taught by Faybishenko. It would be advantageous since the combination will allow for multiple DLN entities to respond to contextually relevant queries, allowing for higher relevance of query results as taught by Guo ([0030], [0072-0073]).
Regarding claim 10, Guo does not explicitly teach further comprising rating each of said plurality of DLNs for performance of queries associated with a plurality of contexts, wherein: said context is determined from among said plurality of contexts; and said selecting is further based at least on said rating.
Faybishenko teaches further comprising rating each of said plurality of DLNs for performance of queries associated with a plurality of contexts, wherein: said context is determined from among said plurality of contexts ([0146] In one embodiment, the minimal condition for matching a query to a provider is that the query has to have the same queryspace as the provider registration. In some embodiments, the minimal condition for matching a query may be for the query to have at least one matching element to the queryspace of the provider registration. In one embodiment, the set of providers may be selected by the resolver 102 in a certain order. In one embodiment, providers which have all clauses of at least one predicate satisfied may be selected first. In order to match a predicate, a query may first be tokenized into a set of patterns (QNPs).; and said selecting is further based at least on said rating ([0147] As mentioned previously, there may be a score associated with each (pattern, posting) pair in the resolver index. In one embodiment, scoring may be used to determine the popularity of providers for a particular type of query. Scoring may be used in selecting the most popular providers relevant to the query first).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings Guo to include rating each of said plurality of DLNs for performance of queries associated with a plurality of contexts, wherein: said context is determined from among said plurality of contexts; and said selecting is further based at least on said rating. as taught by Faybishenko. It would be advantageous since the combination will allow for multiple DLN entities to respond to contextually relevant queries, allowing for higher relevance of query results as taught by Guo ([0030], [0072-0073]).
Claims 11-20 are rejected using similar reasoning seen in the rejection of claims 1-10 due to reciting similar limitation but directed towards a deep learning system and a query response system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166